
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.16


EMPLOYMENT AGREEMENT


        This Employment Agreement (the "Agreement") is hereby entered into
effective as of April 12, 2006, between DynCorp International LLC, a Delaware
limited liability company (the "Company"), and Robert B. Rosenkranz
("Executive").

        In consideration of the mutual promises and covenants contained herein,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1.     Employment.

        1.1.    Position.    During the Term (as hereinafter defined) of this
Agreement, and subject to the terms and conditions set forth herein, the Company
agrees to employ Executive as a Vice President, and President of its ITS
Division, reporting to the President of the Company.

        1.2.    Fulfillment of Duties.    During the Term of this Agreement,
Executive shall (i) devote his full business time and best efforts to the
performance of his services hereunder, excluding vacation periods and periods of
illness or incapacity, and (ii) perform his services hereunder faithfully,
diligently and to the best of his skill and ability.

        1.3.    Location.    During the Term of this Agreement, Executive will
perform his duties and services at the Company's Falls Church, Virginia office
or such location(s) as he shall deem appropriate, except that Executive agrees
to make such business trips to the Company's other locations as may be
reasonable and necessary in the performance of his services hereunder.

2.     Compensation and Benefits.

        2.1.    Salary.    In consideration of and as compensation for the
services agreed to be performed by Executive hereunder, the Company agrees to
pay Executive during the Term of this Agreement a base annual salary (the "Base
Salary") of not less than $360,000 per year, less standard deductions and
withholdings, payable bi- monthly in accordance with the Company's regular
payroll practices. The Company will review Executive's Base Salary and other
compensation (including bonuses and incentive compensation) from time to time
during the Term of this Agreement and, at the recommendation of the Compensation
Committee (the "Committee") of the Board, may increase his Base Salary or other
compensation (including incentive compensation) from time to time. Any increase
in Base Salary or other compensation (including incentive compensation) shall in
no way limit or reduce any other obligation of the Company hereunder and, once
established at an increased rate, Executive's Base Salary hereunder shall not be
reduced.

        2.2.    Incentive Compensation.    During the Term of this Agreement, in
addition to the Base Salary provided in Section 2.1 above, Executive shall be
eligible to receive additional incentive compensation in an amount not to exceed
amounts prescribed in the Company's Executive Incentive Compensation Plan
("Plan") using a target incentive percentage of no less than 50% ("Incentive
Compensation"); provided, however, that no portion of his Incentive Compensation
shall be paid in shares of the Company unless the Executive requests the
delivery of such shares. The Executive shall also be entitled to the benefits of
any modifications or amendments to such Plan adopted after the effective date
hereof that enhance benefits payable under the Plan.

        2.3.    Other Benefits.    During the Term of this Agreement, Executive
shall be entitled to the benefits listed on Exhibit A, and any other benefits
adopted after the effective date of this Agreement for the benefit of senior
executives of the Company; provided that such additional benefits shall not in
any way limit or detract from the benefits described on Exhibit A.

1

--------------------------------------------------------------------------------




3.     Term.

        3.1.    Term.    The term of employment under this Agreement means the
period that commenced on April 1, 2006 and expiring at midnight on March 31,
2011; provided, that this Agreement will automatically renew for additional
periods of one (1) year each commencing on April 1 of each successive year
following the initial Term unless written notice of intent not to renew is
delivered by the Company or the Executive to the other party at least 90 days
prior to the effective date of any renewal hereof.

3.2.  Termination of Employment

        Executive's employment with the Company may be terminated under the
following conditions:

        3.2.1.    Retirement, Death or Disability.    Executive's employment
with the Company shall terminate effective upon the date of Executive's
Retirement from the Company (as defined in Section 5.5), resignation from the
Company, death or "Complete Disability" (as defined in Section 5.1).

        3.2.2.    For Cause.    The Company may terminate Executive's employment
under this Agreement for Cause (as defined in Section 5.2) by delivery of
written notice to Executive specifying the Cause or Causes relied upon for such
termination. Any notice of termination given pursuant to this Section 3.2.2
shall effect termination as of the date specified in such notice or, in the
event no such date is specified, on the last day of the month in which such
notice is delivered or deemed delivered as provided in Section 7.3 below.

        3.2.3.    Without Cause.    The Company may terminate Executive's
employment under this Agreement at any time and for any reason by delivery of
written notice of such termination to Executive. Any notice of termination given
pursuant to this Section 3.2.3 shall take effect as of the date specified in
such written notice.

        3.2.2.    Termination by Executive for Good Cause.    Executive may
terminate Executive's employment with the Company for Good Cause (as defined in
Section 5.3) upon thirty (30) days written notice to the Company.

        3.2.3.    Termination by Mutual Agreement of the Parties.    Executive's
employment pursuant to this Agreement may be terminated at any time upon the
mutual written agreement of the parties. Any such termination of employment
shall have the consequences specified in such mutual agreement.

        3.2.4.    Board/Committee Resignation.    Upon termination of
Executive's employment for any reason, Executive agrees to resign, as of the
date of such termination and to the extent applicable, from the Board (and any
committees thereof) and the Board of Directors (and any committees thereof) of
any of the Company's affiliates.

4.     Compensation upon Termination.

        4.1.    Retirement, Death or Complete Disability.    If Executive's
employment is terminated by his Retirement, death or Complete Disability,
Executive (or his heirs or legal representative) shall be entitled to
Executive's Base Salary and accrued and unused vacation earned through the date
of termination, subject to standard deductions and withholdings. In addition,
upon Executive's (or his heirs or legal representative) furnishing to the
Company an executed waiver and release of claims (a

2

--------------------------------------------------------------------------------



form of which is attached hereto as Exhibit B, which will be revised for
signature by Executive's heirs or legal representative if applicable), Executive
(or his heirs or legal representative) shall be entitled to:

        4.1.1. a pro rated portion of his Incentive Compensation that would be
payable to the Executive based on projected Company performance through the
termination date, less standard deductions and withholdings; and

        4.1.2. exercise any vested options to purchase stock (common or
otherwise) in the Company granted to Executive pursuant to any plan, agreement
or otherwise, or any equivalent or similar vested rights which appreciate or
tend to appreciate as the value of the Company's stock appreciates, such options
and rights to be in accordance with the terms of

any applicable plan or agreement, it being understood that the provisions of
this Section 4.1.2 shall have no applicability to the rights of Executive as a
Class B Member of DIV Holding LLC and nothing contained in this Agreement shall
operate to change, amend or vary any of the terms of the Amended and Restated
Limited Liability Company Operating Agreement of DIV Holding LLC, as amended
from time to time; provided, however, that Executive or his estate or legal
representative shall have a period of 90 days following the date of termination
within which to exercise or satisfy all such options or rights.

        4.2.    Termination for Cause by the Company or Resignation by
Executive.    If Executive's employment is terminated by the Company for Cause
or if Executive resigns (other than for Good Cause), the Company shall pay
Executive's accrued Base Salary and accrued and unused vacation benefits earned
through the date of termination at the rate in effect at the time of the notice
of termination to Executive or Executive's notice of resignation to the Company.

        4.3.    Termination without Cause by the Company or Termination by the
Executive for Good Cause.    If the Company terminates Executive's employment
without Cause (except under any circumstance in which Section 4.1 is applicable
to Executive, in which case this Section 4.3 shall not apply), or if the
Executive terminates this Agreement for Good Cause, Executive shall be entitled
to Executive's Base Salary and a pro rated portion of his Incentive Compensation
that would be payable to the Executive based on projected Company performance
through the termination date, less standard deductions and withholdings, and
accrued and unused vacation earned through the date of termination, subject to
standard deductions and withholdings. In addition, upon Executive's furnishing
to the Company an executed copy of the waiver and release of claims (a form of
which is attached hereto as Exhibit B), Executive (or his heirs or legal
representative) shall be entitled to:

        4.3.1. a payment equivalent to 2.0 times the Executive's Annual Base
Compensation in effect at the time of Termination, less standard deductions and
withholdings, payable in two equal lump sum payments the first payment on the
first payroll date that is six months following such termination, and the second
payment on the first payroll date that is twelve months following such
termination, in accordance with the Company's regular payroll practices;

        4.3.2. exercise any vested options to purchase stock (common or
otherwise) in the Company granted to Executive pursuant to any plan, agreement
or otherwise, or any equivalent or similar vested rights which appreciate or
tend to appreciate as the value of the Company's stock appreciates, such options
and rights to be in accordance with the terms of any applicable plan or
agreement, it being understood that the provisions of this Section 4.3.2 shall
have no applicability to the rights of Executive as a Class B Member of DIV
Holding LLC and nothing contained in this Agreement shall operate to change,
amend or vary any of the terms of the Amended and Restated Limited Liability
Company Operating Agreement of DIV Holding LLC, as amended from time to time;
provided, however, that Executive or his estate or legal representative shall
have a period of 90 days following the date of termination within which to
exercise or satisfy all such options or rights; and

3

--------------------------------------------------------------------------------






        4.3.3. elect reimbursement to the Executive (or his heirs or legal
representatives) for the same portion of Executive's COBRA health insurance
premium that it paid during Executive's employment up until the earlier of
either (i) the last day of Executive's COBRA health insurance benefits or,
ii) the date on which Executive becomes covered under any other group health
plan (as an employee or otherwise).

5.    Definitions.    For purposes of this Agreement, the following terms shall
have the following meanings:

        5.1.    Complete Disability.    "Complete Disability" shall mean the
inability of Executive to perform Executive's duties under this Agreement
because Executive has become permanently disabled within the meaning of any
policy of disability income insurance covering employees of the Company then in
force. In the event the Company has no policy of disability income insurance
covering employees of the Company in force when Executive becomes disabled, the
term "Complete Disability" shall mean the inability of Executive to perform
Executive's duties under this Agreement by reason of any incapacity, physical or
mental, which the Board, based upon medical advice or an opinion provided by a
licensed physician acceptable to the Board, determines to have incapacitated
Executive from satisfactorily performing all of Executive's usual services for
the Company for a period of at least one hundred twenty (120) days during any
twelve (12) month period (whether or not consecutive). Based upon such medical
advice or opinion, the determination of the Board shall be final and binding and
the date such determination is made shall be the date of such Complete
Disability for purposes of this Agreement.

        5.2.    For Cause.    For "Cause" shall mean:

        5.2.1. the willful and continued failure by Executive to substantially
perform his duties with the Company (other than any such failure resulting from
his incapacity due to physical or mental illness, injury or disability), after a
written demand for substantial performance is delivered to his by the Board that
identifies, in reasonable detail, the manner in which the Board believes that
Executive has not substantially performed his duties in good faith;

        5.2.2. the willful engaging by Executive in conduct that causes material
harm to the Company, monetarily or otherwise;

        5.2.3. Executive's conviction of a felony arising from conduct during
the Term of this Agreement;

        5.2.4. Executive's willful malfeasance or willful misconduct in
connection with Executive's duties hereunder; or

        5.2.5. For purposes of this Subsection 5.2 no act, or failure to act, on
Executive's part shall be considered "willful" unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company or its shareholders.

        5.3.    Good Cause.    "Good Cause" shall mean any of the following
actions taken by the Company or any subsidiary that employs the Executive:
assignment of the Executive to duties that are materially inconsistent with his
status as a senior executive or which represent a substantial diminution of his
duties or responsibilities in the Company, a reduction in Executive's Base
Salary, except in connection with an across-the-board salary reduction for all
executives, a failure by the Company to pay any of Executive's compensation in
accordance with Company policy, a substantial reduction in or elimination of any
of the benefits described on Exhibit A, the relocation of the Executive to a
location more than 35 miles from Washington, D.C. without Executive's consent,
change of Executive's title, a failure to comply with the obligations of the
Company under Sections 1.1 and 1.2 hereof, or the failure of a successor to the
Company to confirm in writing within 5 business days of its succession its
obligation to assume and perform all obligations of this Agreement, provided
that any such events described in this

4

--------------------------------------------------------------------------------



Section 5.3 shall constitute Good Cause only if the Company fails to cure such
event within 30 days after receipt from Executive of written notice of the event
which constitutes Good Cause.

        5.4.    Annual Base Compensation.    "Annual Base Compensation" shall
mean the total of the Executive's most recent annual salary and target incentive
under the Company's Executive Incentive Plan.

        5.5.    Retirement.    "Retirement" shall mean the voluntary retirement
of the Executive from the Company (a) at or after age 62 or (b) at any time
after the combination of the Executive's age and service with the company or any
predecessor or subsidiary equals or exceeds 75 years.

6.     Non-Solicitation and Confidentiality.

        6.1.    Non-Solicitation.    Executive hereby covenants and agrees that
during the Term of this Agreement and for a period of one year following the
termination of this Agreement, he will not directly or through a third party
employ or solicit for employment any employees of the Company or any persons who
were employees of the Company at any time during the twelve-month period
immediately prior to any such solicitation or proposed solicitation or
employment.

        6.2.    Confidentiality.    Except as required by law or an order of a
court or governmental agency with jurisdiction, the Executive shall not, during
the period he is employed by the Company and for a period of one year
thereafter, disclose Confidential Information (as defined below) to any person
or entity for any reason or purpose whatsoever. Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. All such Confidential
Information shall remain the exclusive property of the Company.

        6.3    Confidential Information.    For purposes of this Agreement and
specifically Section 6.2 above, "Confidential Information" shall mean non-public
information concerning the Company's business or operations, plans, strategies,
prospects or objectives; its sales, services, support and marketing plans,
practices and operations; the prices, costs and details of its services or
prospective services; the financial condition and results of its operations;
information received from third parties under confidential conditions; the
Company's personnel and compensation policies; and means of gaining access to
the Company's computer data systems and related information. "Confidential
Information" shall not include general knowledge based on Executive's experience
in the industry, information generally known in the industry, or information
that is or becomes generally available to the public other than as a result of
disclosure by the Executive.

7.     Miscellaneous.

        7.1.    Indemnification.    The Company agrees at all times during the
term of this Agreement and thereafter, to indemnify, defend and hold the
Executive, his heirs, estate and legal representatives harmless from, any and
all claims, liabilities, demands, allegations, causes of action, or other
threats, related to or in any way arising out of, the services provided by the
Executive under this Agreement or at the request of the Company; provided,
however, that this indemnification shall not apply to acts or omissions that are
the result of conduct that would preclude the Executive from receiving
indemnification under Section 145 of the Delaware General Corporation Law in
effect from time to time. Upon receipt of notice of the assertion of any such
claim, liability, demand, allegation, cause of action or other threat, the
Company shall pay the Executive the cost of his defense by a counsel mutually
acceptable to the Company and Executive, and shall be responsible for the full
payment of any judgment including damages or penalties, including punitive
damages or penalties, that may be assessed or payable as a result of a
settlement to which the Company and the Executive consent, including the
deductible portion of any loss covered by Director and Officer Liability
Insurance. Nothing herein shall limit the rights of the Executive to the
protections afforded by the Company's Directors and Officers Liability Insurance
as in effect from time to time.

5

--------------------------------------------------------------------------------



        7.2.    Compliance with Company Policies.    During the term of this
Agreement, the Executive shall at all times comply with all applicable Company
policies and procedures, including the Company's Standards of Business Conduct.

        7.3.    Notices.    Any written notice, required or permitted under this
Agreement, shall be deemed sufficiently given if either hand delivered or if
sent by fax or overnight courier. Written notices must be delivered to the
receiving party at his or its address on the signature page of this Agreement.
The parties may change the address at which written notices are to be received
in accordance with this section.

        7.4.    Assignment.    Executive may not assign, transfer, or delegate
his rights or obligations hereunder and any attempt to do so shall be void. This
Agreement shall be binding upon and shall inure to the benefit of the Company
and its successors and assigns and the term "Company" as used herein shall
include such successors and assigns to the extent applicable.

        7.5.    Entire Agreement.    This Agreement, including Exhibits A and B,
contains the entire agreement of the parties with respect to the subject matter
hereof, and all other prior agreements, written or oral, are hereby superseded
and are of no further force or effect; provided, however, that any and all prior
agreements covering the benefits described in Exhibit A shall continue in full
force and effect in accordance with their terms. This Agreement may be modified
or amended only by a written agreement that is signed by the Company and
Executive. No waiver of any section or provision of this Agreement will be valid
unless such waiver is in writing and signed by the party against whom
enforcement of the waiver is sought. The waiver by the Company of any section or
provision of this Agreement shall not apply to any subsequent breach of this
Agreement. Captions to the various sections in this Agreement are for the
convenience of the parties only and shall not affect the meaning or
interpretation of this Agreement. This Agreement may be executed in several
counter-parts, each of which shall be deemed an original, but together they
shall constitute one and the same instrument.

        7.6.    Severability.    The provisions of this Agreement shall be
deemed severable, and if any part of any provision is held illegal, void, or
invalid under applicable law such provision may be changed to the extent
reasonably necessary to make the provision, as so changed, legal, valid and
binding. If any provision of this Agreement is held illegal, void, or invalid in
its entirety, the remaining provisions of this Agreement shall not in any way be
affected or impaired but shall remain binding in accordance with their terms.

        7.7    Withholding Taxes.    The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

        7.8.    Applicable Law.    This Agreement and the rights and obligations
of the Company and Executive thereunder shall be governed by and construed and
enforced under the laws of the State of New York without regard to New York's
conflict of laws rules.

[The remainder of this page is intentionally left blank]

6

--------------------------------------------------------------------------------



        In Witness Whereof, the parties have executed this Agreement effective
as of the date first above written.

    DynCorp International LLC
 
 
By:
 
/s/ STEPHEN J. CANNON

--------------------------------------------------------------------------------

DynCorp International
Attn: President
8445 Freeport Pkwy
Irving, Texas 75063
with a copy to:
 
 
 
Schulte Roth & Zabel LLP
Attn: Benjamin M. Polk, Esq.
919 Third Avenue
New York, NY 10022
 
 
Executive
 
 
By:
 
/s/ ROBERT B. ROSENKRANZ

--------------------------------------------------------------------------------

Robert B. Rosenkranz at:       DynCorp International
3190 Fairview Park Drive
Falls Church, VA 22042

7

--------------------------------------------------------------------------------



EXHIBIT A

Benefits for Executive's Employment Agreement

1.Benefits, including Disability, Long Term, Life Insurance, and Salary
Continuation, no less favorable to the Executive than that set forth in the
Enhanced Executive Benefit Program.

2.Equity in DIV Holding LLC in accordance with the terms set forth in the
Amended and Restated Limited Liability Company Operating Agreement of DIV
Holding LLC dated as of February 11, 2005 as amended by Amendment No. 1 dated as
of November 22, 2005 and Amendment No. 2 dated as of March 14, 2006, and as
hereinafter amended from time to time.

3.Specialty insurance (such as kidnap and ransom and company travel insurance)
under which Executive was covered immediately preceding the commencement of the
Term of this Agreement.

4.Standard medical plan options no less favorable to the Executive than that
offered by the Company immediately preceding the commencement of the Term of
this Agreement.

5.Automobile Allowance no less favorable to the Executive than that provided by
the Company immediately preceding the commencement of the Term of this
Agreement.

6.Vacation in accordance with the Company's Personal Time Off Policy.

7.Standard Company holidays plus two floating holidays.

8.Executive Incentive Compensation plan with terms no less favorable to the
Executive than the Plan or practice in effect immediately preceding the
commencement of the Term of this Agreement.

9.Director & Officer Liability Insurance as maintained by the Company for the
protection of the members of its Board of Directors.

10.Annual physical examination (to the extent not reimbursed by group health
coverage.)

i

--------------------------------------------------------------------------------



EXHIBIT B

RELEASE AND WAIVER OF CLAIMS

        In consideration of the payments and other benefits set forth in the
Employment Agreement dated April     , 2006, to which this form is attached, I,
Robert B. Rosenkranz, hereby furnish DynCorp International Inc. (the "Company"),
with the following release and waiver ("Release and Waiver").

        I hereby release, and forever discharge the Company, its officers,
directors, agents, employees, stockholders, successors, assigns affiliates and
benefit plans, all of their past and present officers, directors, agents, and
insurers, in all capacities, including individually (all of which organizations
and persons are hereinafter collectively identified as the "Company Parties"),
from any and all claims, demands, actions, indemnities, liabilities, or
obligations of whatever kind and nature, which I may have had, may now have, or
may hereafter claim to have through the date this Release and Waiver is
executed, whether known or unknown, contingent or otherwise, at law or in
equity, including, without limitation, any claim arising at any time prior to
and including my employment termination date with respect to any claims relating
to my employment and the termination of my employment, all compensation and
benefits relating to my employment (including but not limited to, claims for
salary, bonuses, commissions, stock, stock options, vacation pay, fringe
benefits, severance pay or any form of compensation); any claim of
discrimination based on my race, color, religion, sex, national origin, or
disability, if any; any claim that the Company Parties have violated any
federal, state or local statute, regulation, or ordinance with respect to my
employment or the cessation thereof, including, without limitation, Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Employee Retirement Income
Security Act of 1974, the Family and Medical Leave Act, and the ordinances of
the County            and the City of                        ; any claim that
the Company Parties have wrongfully terminated my employment or breached any
oral, written, express, or implied employment agreement; any claim that the
Company Parties have intentionally or negligently inflicted emotional distress,
mental anguish or humiliation on me; any claim of the breach of any implied
covenant of good faith and fair dealing; any claim of damages, monetary or other
personal relief, and/or attorney's fees in any administrative and/or judicial
proceeding initiated by me, by any third party on my behalf, or by any
governmental authority prior to or following my execution of this Release and
Waiver; any claim of libel, slander and/or defamation of character; any
retaliation, "whistleblower," or public policy claim; and any other claim of
whatever kind not specifically identified in this Release and Waiver; provided,
however, that this release does not extend to and will not release the Company
from any of its obligations under the Employment Contract or Exhibit A thereof.

        I acknowledge that, among other rights, I am waiving and releasing any
rights I may have under ADEA, that this Release and Waiver is knowing and
voluntary, and that the consideration given for this Release and Waiver is in
addition to anything of value to which I was already entitled as an Executive of
the Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the Release and Waiver granted
herein does not relate to claims which may arise after this Release and Waiver
is executed; (b) I have the right to consult with an attorney, at my expense,
prior to executing this Release and Waiver (although I may choose voluntarily
not to do so); (c) I have twenty-one (21) days from the date of termination of
my employment with the Company in which to consider this Release and Waiver
(although I may choose voluntarily to execute this Release and Waiver earlier);
(d) I am entitled to revoke my consent to this Release and Waiver within seven
(7) days following the execution of this Release by delivering written
revocation notice to                        at [Address] and (e) this Release
and Waiver shall not be effective until the seven (7) day revocation period has
expired. If I timely revoke this Release and Waiver after signing it, this
Release and Wavier will become null and void and the Company will have no
obligation to provide me any of the consideration given for this Release and
Waiver.

i

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
